Citation Nr: 1449646	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for functional scoliosis with myofascial back pain (claimed as low back pain).

2.  Entitlement to service connection for hypothyroidism due to Anthrax vaccination.

3.  Service connection for Gulf War Syndrome with memory loss, fatigue, high blood pressure, bad vision, high cholesterol, and depression.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1998 to May 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In a November 2010 administrative decision, the VA determined that the Veteran's "other than honorable" discharge from service was considered honorable for VA purposes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In his September 2011 Notice of Disagreement (NOD), the Veteran wrote that what he discussed with the VA examiner during his May 2011 Compensation and Pension (C&P) Examination, and what was written down, were very different.  The Veteran wrote that the VA examiner told him that he tried saving all of the Veteran's information, but ended up deleting everything after the knee examination results because he was not very familiar with the computer system.  The Veteran wrote that the examiner told him "[d]on't worry, I think I can just do it from memory."  

The Veteran alleged that the VA examiner did not accurately record his examination results.  Specifically, the Veteran wrote that the C&P report noted that there was no evidence that he had depression, but that he had been taking Lexapro.  A second reported discrepancy was that the examination report noted that there was no mention of fatigue, while the Veteran asserted that he and the VA examiner had a "lengthy conversation" about the Veteran being tired all the time, and the possible causes.  A third discrepancy was that on the VA examination report, the Veteran's vision was listed as normal.  In his NOD, the Veteran wrote that he was diagnosed with astigmatism in the past and wore glasses, so there was no way he had normal vision on the C&P examination.  Affording the Veteran the benefit of the doubt, a new VA examination is necessary to evaluate the Veteran's conditions.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received.  All requests for records and responses must be associated with the claims folder.

2. Thereafter, schedule the Veteran for a VA examination for his claimed functional scoliosis with myofascial back pain, characterized by low back pain.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following any necessary testing, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed low back disorder is related to service.

3. Schedule the Veteran for a VA examination to determine the existence and etiology of his hypothyroidism.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following any necessary testing, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypothyroidism is related to service.  
In addition to the above, the examiner's attention is directed to the Veteran's contention that his hypothyroidism is related to Anthrax vaccination.  In addition, the examiner's attention is directed to the articles contained in the claims file regarding the possible harmful effects of the Anthrax vaccination.

4. Schedule the Veteran for a VA examination to ascertain the current existence and etiology of his memory loss, fatigue, high blood pressure, bad vision, high cholesterol, and depression symptoms.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to: 

a. Whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's symptoms of memory loss, fatigue, high blood pressure, bad vision, high cholesterol, and depression represent a chronic undiagnosed illness or whether any of the symptoms represent a known clinical diagnosis;

b. If the examiner determines that the Veteran's symptoms represent known clinical diagnoses, whether it is as least as likely as not (a 50 percent probability or greater) that any diagnosed disorders are causally or etiologically related to the Veteran's period of active service.  In doing so, the examiner should acknowledge (1) the Veteran's lay statements and (2) the various articles the Veteran submitted about the possible harm the Anthrax vaccination can cause.

5. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the VA examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

6. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

